Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20         Page 1 of 14 PageID 485



                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

MICAH CROFFORD BROWN,                     §
               Petitioner,                §
vs.                                       §       Cause No. 3:19-cv-2301-L-BN
                                          §
BOBBY LUMPKIN, Director, Texas            §
Department of Criminal Justice,           §
Institutions Division,                    §
                       Respondent.        §

     MOTION FOR LEAVE TO FILE AND BRIEF OF AMICUS CURIAE, NATIONAL
  ASSOCIATION OF CRIMINAL DEFENSE LAWYERS, IN SUPPORT OF PETITIONER’S
               OBJECTIONS TO MAGISTRATE JUDGE’S ORDER

TO THE HONORABLE SAM A. LINDSAY, UNITED STATES DISTRICT JUDGE:

      Amicus the National Association of Criminal Defense Lawyers, submits this

Motion for Leave to file and Amicus Brief in Support of Petitioner’s Objections to the

Magistrate Judge’s Order, ECF No. 31, denying Petitioner’s Motion to Modify or

Suspend Scheduling Order Due to Extraordinary Circumstances, ECF No. 30.

Amicus submits this brief pursuant to Local Rules 7.2(b) requesting leave to file the

Amicus brief because of the deep and abiding concern that the National Association

of Criminal Defense Lawyers has in the provision of competent counsel in death

penalty cases particularly at the post-conviction phase.




                                          1
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20                          Page 2 of 14 PageID 486



                                          Table of Contents

Table of Contents ........................................................................................ 2
Table of Authorities .................................................................................... 3
Introduction ................................................................................................ 4
Argument .................................................................................................... 5
  I. Investigations by telephone, rather than in-person, deprive Brown
  of effective assistance of counsel. ............................................................ 5

  II. The Magistrate’s Order asks counsel to ignore ethical obligations
  under standards governing capital cases. .............................................. 7

Certificate of Service ................................................................................ 13




                                                      2
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20                            Page 3 of 14 PageID 487



                                         Table of Authorities


Cases
Doe v. Ayers, 782 F.3d 425 (9th Cir. 2015) ............................................ 6, 7

Eaton v. Wilson, No. 09-cv-261, 2014 WL 6622512 (D. Wyo. Nov. 20,
 2014). .................................................................................................... 5, 6

Ferrell v. Hall, 640 F.3d 1199 (11th Cir. 2011) ......................................... 6

Harries v. Bell, 417 F.3d 631 (6th Cir. 2005) ............................................ 6

Lockett v. Ohio, 438 U.S. 568 (1978) .......................................................... 5

Strickland v. Washington, 466 U.S. 668 (1984). ....................................... 5

Other Authorities
ABA Guidelines for the Appointment and Performance of Defense
 Counsel in Death Penalty Cases (2003 revision) ......................... 7, 8, 10

BIANCA CODY MURPHY & CAROLYN DILLON, INTERVIEWING IN ACTION:
 PROCESS AND PRACTICE (1998) ............................................................... 11

Gary Goodpaster, The Trial for Life: Effective Assistance of Counsel in
 Death Penalty Cases, 58 N.Y.U.L. REV. 229 (1983) ................................ 5

NACDL, Concerning Capital Defense Practice During the Pandemic,
 https://www.nacdl.org/Content/Concerning-Capital-Defense-Practice-
 During-the-Pan (last visited Nov. 4, 2020) ........................................... 12

National Alliance of Sentencing Advocates & Mitigation Specialists,
 Strategic Considerations When Conducting a Mitigation Investigation
 During the Evolving Conditions of the COVID-19 Pandemic (July
 2020). ................................................................................................ 10, 11

The Guidelines and Standards for Texas Capital Counsel ...................... 8
Rules
Local Rules 7.2(b) ....................................................................................... 1




                                                       3
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20            Page 4 of 14 PageID 488



                                     Introduction

      The National Association of Criminal Defense Lawyers (“NACDL”) is a

nonprofit voluntary professional bar association that works on behalf of criminal

defense attorneys to ensure justice and due process for those accused of crime or

misconduct, in both state and federal court. NACDL was founded in 1958 and has a

nationwide membership of many thousands of direct members, and up to 40,000

members when affiliates are included. NACDL’s members include private criminal

defense lawyers, public defenders, military defense counsel, law professors, and

judges. NACDL is the only nationwide professional bar association for public

defenders and criminal defense lawyers. It is dedicated to advancing the proper,

efficient, and just administration of justice. NACDL seeks leave to file its brief in this

case because in cases where the ultimate penalty is sought it is particularly important

to proceed with care and deliberation.          The United States Supreme Court has

recognized that death is different, and calls for much deeper and specialized

investigation than in any other type of case. NACDL has a policy that was approved

by the NACDL Board of Directors in light of the current COVID 19 pandemic on

October 24, 2020 that is based on long standing principles including Supreme Court

cases and the ABA Guidelines for the Appointment and Performance of Defense

Counsel in Death Penalty Cases (2003). Because NACDL has a strong interest in

ensuring that death penalty cases are litigated by competent defense counsel who are

armed with adequate resources and abilities, it respectfully seeks leave to file this

amicus curie brief.




                                            4
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20           Page 5 of 14 PageID 489



                                      Argument

I.    Investigations by telephone, rather than in-person, deprive Brown of
      effective assistance of counsel.

      Defense counsel’s ability in a death penalty case to effectively represent the

client is derived from “the overarching duty to advocate the defendant’s cause.”

Strickland v. Washington, 466 U.S. 668, 688 (1984). This duty is even more critical

in capital cases, since “‘the penalty of death is qualitatively different’ from any other

sentence.” Lockett v. Ohio, 438 U.S. 568, 604 (1978). As such, capital cases require a

“greater degree of reliability when the death sentence is imposed.” Id. However,

reliability is only attainable when defense counsel is able to adequately investigate

and prepare, which is fundamental to attorney competence. See Gary Goodpaster,

The Trial for Life: Effective Assistance of Counsel in Death Penalty Cases, 58 N.Y.U.L.

REV. 229, 344 (1983). Inhibiting defense counsel’s ability to investigate renders

counsel ineffective and harms the client. In fact, several courts have found defense

counsel constitutionally ineffective for failing to conduct an in-person investigation.

      In Eaton v. Wilson, the Wyoming district court stressed defense counsel’s

obligation to conduct proper investigations. Eaton v. Wilson, No. 09-cv-261, 2014 WL

6622512, at *19 (D. Wyo. Nov. 20, 2014). Relying on ABA guidelines, the court opined

that counsel’s ability to investigate includes seeking assistance from investigators

and mitigation specialists who receive specialized training. Id. Such training is

“indispensable to discovering and developing the facts that must be unearthed at trial

or in post-conviction proceedings.” Id. Moreover, mitigation specialists are also

indispensable throughout capital proceedings based on their “ability to elicit sensitive,



                                           5
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20              Page 6 of 14 PageID 490



embarrassing and often humiliating evidence that the defendant may have never

disclosed.”   Id.     Such information cannot be obtained through an impersonal

telephone call, but must be elicited after establishing a relationship with the

witnesses and garnering their trust. Such interviews involve emotional situations

and require empathy on the part of the field interviewer.            The Death Penalty

Standards also counsel that when the in-person interview is conducted by counsel,

the lawyer should be accompanied by a third person.

      The     Sixth    Circuit   has   also   found   defense     counsel’s   performance

constitutionally deficient for failing to conduct an in-person investigation. Harries v.

Bell, 417 F.3d 631, 638 (6th Cir. 2005). In Harries, defense counsel limited his

investigation to contacting the defendant’s mother and brother by telephone. Id.

According to the court, defense counsel’s failure to properly investigate and develop

mitigation evidence “hampered [their] ability to make strategic choices[.]” Id. The

Sixth Circuit ultimately held the defendant was prejudiced by counsel’s deficient

performance. Id. at 641.

      These courts are not alone. Other circuits have also concluded that conducting

mitigation investigations by phone amounts to ineffective representation. See Doe v.

Ayers, 782 F.3d 425, 438 (9th Cir. 2015); Ferrell v. Hall, 640 F.3d 1199, 1219 n.14

(11th Cir. 2011) (noting that counsel’s mitigation investigation consisted of telephone,

rather than in-person, character witness interviews). In Doe v. Ayers, defense counsel

conducted a few phone interviews with the defendant’s mother, but failed to conduct

any in-person interviews. 782 F.3d 425, 438 (9th Cir. 2015). Importantly, the Ninth




                                              6
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20         Page 7 of 14 PageID 491



Circuit acknowledged that capital defendants—and most people—do “not volunteer

deeply painful, shameful information when not pressed for details.” Id. at 437.

       The Magistrate’s Order directly fails to take into account the need for counsel

to meet the above minimum standards to adequately represent Brown by conducting

an in-person investigation.    Specifically, the Order finds that contrary to the

minimum standards for competent death penalty counsel, it would be sufficient for

counsel to conduct an investigation via telephone. As the above cases highlight,

capital cases are unlike other cases and such a telephone conducted investigation is

ineffective.

II.    The Magistrate’s Order asks counsel to ignore ethical obligations
       under standards governing capital cases.

       A mitigation investigation in a capital case must not deviate from the

American Bar Association Guidelines for the Appointment and Performance of

Council in Death Penalty Cases and the Supplementary Guidelines for the Mitigation

Function of Defense Teams in Death Penalty Cases. Capital life sentence

investigations must be conducted according to well-established best practices. The

ABA Guidelines, the Supplementary Guidelines, and Texas Guidelines articulate the

national and state standards regarding the investigation obligations of defense teams

in such cases.

       The ABA Guidelines for the Appointment and Performance of Defense Counsel

in Death Penalty Cases (2003 revision) assign to lead counsel (at Guideline 10.4(B))

the responsibility for conducting a thorough investigation relating to both guilt and

penalty, regardless of any statement by the client opposing such investigation.



                                          7
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20         Page 8 of 14 PageID 492



(Guideline 10.7). To meet this responsibility, lead counsel must assemble a capital

defense team consisting of no fewer than two qualified attorneys, an investigator, and

a mitigation specialist – with at least one member of that team qualified by training

and experience to screen for the presence of mental or psychological disorders or

impairments. (Guidelines 4.1 and 10.4 C). Guideline 5.1 C states:

      Mitigation specialists must be able to identify, locate and interview
      relevant persons in a culturally competent manner that produces
      confidential, relevant and reliable information. They must be skilled
      interviewers who can recognize and elicit information about mental
      health signs and symptoms, both prodromal and acute, that may
      manifest over the client's lifetime. They must be able to establish
      rapport with witnesses, the client, the client's family and significant
      others that will be sufficient to overcome barriers those individuals may
      have against the disclosure of sensitive information and to assist the
      client with the emotional impact of such disclosures. They must have
      the ability to advise counsel on appropriate mental health and other
      expert assistance.

See ABA Guidelines 5.1 C.

      The Guidelines and Standards for Texas Capital Counsel also clearly state the

duties of habeas corpus counsel. Guideline 12.2B. Specifically, “Habeas corpus

counsel cannot rely on the previously compiled record, but must conduct a thorough

and independent investigation.” Tex. Guideline 12.2B1(b). Further, the Texas

Guidelines state:

      Habeas counsel cannot rely on the work of, or representations made by,
      prior counsel to limit the scope of the post-conviction investigation.
      Therefore, counsel has a duty to conduct a searching inquiry to assess
      whether any constitutional violations may have taken place, including—
      but not limited to—claims involving police and prosecutorial misconduct,
      faulty eyewitness evidence, unreliable jailhouse informant testimony,
      coerced confessions, dubious or flawed forensic scientific methods,
      ineffective assistance of trial and appellate counsel, and juror
      misconduct.



                                          8
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20          Page 9 of 14 PageID 493




Tex. Guideline 12.2B1(c).

      The effect of the pandemic on mitigation specialists, mitigation investigations,

and field investigations is unique. These investigations are typically exhaustive and

delve into every aspect of a defendant’s life. The topics addressed are particularly

emotional and rely on the ability of a mitigation specialist or habeas corpus counsel

to establish rapport and foster relationships of trust with both defendants and

witnesses. Despite this, the Magistrate Judge’s Order found that “Petitioner’s legal

and investigative staff have not been prevented since March 2020 from investigating

his claims via the telephone or other means of communication still operative at this

juncture, including first class postage transmitted via the United States Postal

Service.” See Magistrate Judge’s Order, ECF No. 31 at 2. One cannot elicit admissions

of guilt by others, admissions of mistakes, oversights and failings by prior counsel, or

sensitive, embarrassing, devastating, or inculpatory information from witnesses or

prosecutors over the telephone or by mail. One cannot adequately refresh counsel or

a witness with the file, a transcript, or a report, over the telephone or by letter. One

cannot even gain access to witnesses who are currently incarcerated in places where

visitation is not permitted because of the dangers of the pandemic. And the current

pandemic is a remarkable, once in 100 year, circumstance.

      The National Alliance of Sentencing Advocates and Mitigation Specialists

(NLADA) highlight many of the unique problems associated with conducting these

investigations by telephone or video conference. These problems include:




                                           9
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20          Page 10 of 14 PageID 494



      Calls and video conferences are unreliable, and access varies by facility.
      Legal teams must ask staff to arrange the calls, which places new
      stresses on the already sensitive relationship defense teams have with
      correctional staff. This power dynamic makes it difficult to push for
      better arrangements. Uncooperative correctional officers can retaliate,
      refusing to assist the team or targeting the client in abusive ways.

      Calls and videos with defense teams are shortened in some cases and
      may take place within the earshot of correctional staff compromising the
      client’s privacy and what the team can accomplish. Companies that
      provide telephonic and video communications have recorded privileged
      communication in the past, creating further doubts about whether
      confidential communication with clients is currently possible.

      Phone calls and video conferences fail utterly to provide the safe,
      confidential, and intimate setting that is necessary to discuss sensitive
      issues related to the client’s history or difficult legal decisions such as
      whether to accept a plea offer.

      Mitigation specialists bring hard copies of releases for the client to sign.
      Without face-to-face contact, defense teams have to further rely on
      correctional staff to assist in obtaining the client’s signature. This
      practice compromises the client’s privacy, and the team is unable to
      assess whether the client understood the documents they were asked to
      sign.

National Alliance of Sentencing Advocates & Mitigation Specialists, Strategic
Considerations When Conducting a Mitigation Investigation During the Evolving
Conditions of the COVID-19 Pandemic, at 16 (July 2020).

      In capital cases, the defense team must abide by the ABA Guidelines and

Supplementary Guidelines regardless of whether the pandemic makes compliance

more difficult. See ABA Guideline 10.5. Regarding habeas corpus counsel’s

communication with their client, the Texas Guidelines unequivocally state:

      Without exception, habeas corpus counsel has a duty to meet the capital
      client face-to-face as soon as possible after appointment. Counsel, or
      some member of the defense team, should make every effort to establish
      a relationship of trust with the client. It is also essential for counsel or
      some member of the defense team to develop a relationship of trust with




                                          10
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20          Page 11 of 14 PageID 495



      the client’s family or others on whom the client relies for support and
      advice.

Guideline 12.2B2(a) (emphasis added)

      While telephonic and video communication may be appropriate for casual

check-ins to maintain existing relationships, they do not allow for substantive

interviews that require a safe, confidential, and an intimate environment necessary

to discuss the sensitive issues regarding the client’s case and history. Therefore, these

types of telephonic or video conferences are in violation of both the ABA and Texas

standards and are impermissible in capital cases.

      Regarding the contact of witnesses, NLADA found that “long-prevailing

professional norms stress the importance of in-person, face-to-face interviews.” See

NLADA at 16. Further, NLADA found that that phone calls are more likely to

jeopardize future contact with the individual because of the inability to confirm who

the caller is and the uncomfortable nature of sharing information over the phone due

to the privacy concerns. Id. Conducting investigations by telephone not only hinders

the ability to build strong rapport, but also reduces the accuracy of the investigation

because “as much as 65% of what is communicated is communicated nonverbally.”

BIANCA CODY MURPHY & CAROLYN DILLON, INTERVIEWING             IN   ACTION: PROCESS   AND


PRACTICE 28 (1998). Not being able to observe body language, general appearance,

and critical nonverbal cues greatly diminishes the accuracy of the investigation.

Further, a telephone interview disallows the investigator to “meet the client’s friends

and family; see family pictures; note relationships with cherished pets and neighbors

that the client may not think to mention….” MURPHY & DILLON at 60. By having these



                                           11
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20         Page 12 of 14 PageID 496



conversations on the telephone, investigators are not allowed a deeper perspective of

the individual that is desperately needed when discussing traumatic and sensitive

topics. The impersonal nature of a phone call greatly impedes the ability to conduct

an accurate investigation and build any kind of meaningful rapport, both of which

are crucial in conducting a thorough mitigation investigation in a capital case.

Moreover, many psychological and neuropsychological examinations cannot be

conducted over the telephone. Such exams must be conducted in person to be valid

exams.

      Because of these important standards for the proper conduct of investigations

and the existence of the pandemic NACDL recently expressed concerns about

providing effective advocacy for capital clients during the pandemic. NACDL,

Concerning      Capital      Defense      Practice     During     the     Pandemic,

https://www.nacdl.org/Content/Concerning-Capital-Defense-Practice-During-the-

Pan (last visited Nov. 4, 2020) (also attached as Exhibit A).

      Because developing positive rapport and working relationships with
      witnesses in capital cases is fundamental and witness engagement can
      be difficult, taking shortcuts such as conducting interviews by phone or
      video, or showing up on a witness’s doorstep wearing a mask, will
      increase the chances of a witness declining an interview and
      disengaging from the process. An effective mitigation investigation
      requires the defense to ask witnesses about traumatic and humiliating
      experiences, including sexual and physical violence, mental illness,
      extreme poverty and the like. Witness disengagement is often
      unresolvable, and potentially deadly for a client.

Id.

      This guidance ensures that capital defendants continue to receive adequate

representation consistent with preserving their constitutional rights.



                                          12
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20           Page 13 of 14 PageID 497



      For the above reasons Amicus Curiae, the National Association of Criminal

Defense Lawyers respectfully asks leave to file this amicus brief supporting the

objections of Brown’s counsel to the United States Magistrate Judge’s Report and

Recommendation to this Court, which asks for modification of the scheduling order

until such time as a competent, in-person, investigation can be accomplished by

counsel for the defense.

                                        Respectfully submitted.

                                        /s/ Cynthia E. Orr
                                        CYNTHIA E. ORR
                                        Bar No. 15313350
                                        Goldstein & Orr
                                        310 S. St. Mary’s St., Ste. 2900
                                        San Antonio, Texas 78205
                                        Telephone: (210) 226-1463
                                        Facsimile: (210) 226-8367
                                        Email: whitecollarlaw@gmail.com
                                        Attorney for Amicus Curie
                                        The National Association
                                        of Criminal Defense Lawyers


                               Certificate of Service

      I certify that a copy of this Motion for Leave to file and Brief was delivered via

electronic delivery to all known filing users through the Court’s CM/ECF system in

accordance with the Federal Rules of Civil Procedure on November 4, 2020.

                                        /s/ Cynthia E. Orr
                                        CYNTHIA E. ORR




                                          13
Case 3:19-cv-02301-L-BN Document 33 Filed 11/04/20       Page 14 of 14 PageID 498



                     UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

MICAH CROFFORD BROWN,                    §
               Petitioner,               §
vs.                                      §       Cause No. 3:19-cv-2301-L-BN
                                         §
BOBBY LUMPKIN, Director, Texas           §
Department of Criminal Justice,          §
Institutions Division,                   §
                       Respondent.       §


                                      ORDER

      On this the ____ day of _______________, 20____, this Court considered Amicus

Curiae, National Association of Criminal Defense Lawyers, Motion for Leave to File

Brief in Support of Petitioner’s Objections to Magistrate Judge’s Order. Having

considered the merits, this Court hereby orders this motion:



                         (Granted)                 (Denied)




                                              _______________________________
                                              HONORABLE SAM A. LINDSAY,
                                              UNITED STATES DISTRICT JUDGE




                                         14
